ORDER
PER CURIAM.
Alfred R. McMullan (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of second degree murder, in violation of Section 565.021 RSMo 1994.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose.
The parties have been furnished with a memorandum for their information only *440setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).